Citation Nr: 0513912	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Lyme disease as a result of treatment by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981, from June 1986 to November 1986, and from December 1987 
to July 1988.  He also had inactive service in the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In April 2003, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in December 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  Lyme disease is not the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment to include the 
diagnosis of spider bite in June 2000.  

2.  No additional disability resulted from VA treatment for 
an insect bite in June 2000.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for Lyme disease resulting from VA treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, a letter dated in June 
2002 from the RO, and a March 2004 letter from the Appeals 
Management Center (AMC), the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Factual Background

VA medical records from June 12, 2000, show that the veteran 
was seen for complaints of a swollen and hot left leg, which 
resulted from a bite a few nights earlier.  The examiner 
found no evidence of infection, lymphadenopathy or 
lymphangitis.  The examiner advised the veteran to apply warm 
to hot applications for one half hour to one hour, four times 
a day.  The examiner advised the veteran to return for 
further treatment if things changed, worsened, or did not 
improve within a week.  The bite was characterized as a 
spider bite.

A June 28, 2000, medical record from Day Kimball Hospital 
notes that the veteran was seen for an insect bite on the 
left leg.  The note states that there was a large area of 
erythema around the bite.  Blood tests were positive for Lyme 
disease.  The diagnosis was Lyme disease.  Medication was 
prescribed.  

An August 18, 2000, VA outpatient note sates that the veteran 
was five weeks status post treatment for Lyme disease.  He 
was seen for severe anterior thorax pain that was 
respirophasic.  He complained of fatigue, fever, chills, 
headache, dizziness, nausea, vomiting, joint pain, weakness, 
and tremors.  The examiner noted that the veteran appeared 
sick.  An echocardiogram revealed a moderate-sized 
pericardial effusion with evidence of some diastolic collapse 
of the RV.  The assessment included alcohol dependence, 
pericardial effusion without hemodynamic instability of 
unknown etiology, bilateral infiltrates in the upper left 
lobes of the lung, hepatomegaly of unknown etiology, acute 
hepatitis, substance abuse, and complications associated with 
Lyme disease, PO Babesiosis, Ehrlichiosis.  

An August 19, 2000, infectious disease consult notes that the 
veteran had a 
one-week history of not feeling well, with diffuse abdominal 
pains and dry heaves, and episodes of constipation and 
diarrhea.  The assessment was meningitis, with significant 
improvement of symptoms, Ehrlichiosis, rule out hepatitis 
(viral vs. alcoholic), and C. Diff colitis.  An addendum to 
the report notes systemic febrile illness with marked 
gastrointestinal symptoms, headache, pericarditis, hepatitis 
and pulmonary infiltrate.  The examiner further stated that 
atypical pneumonia is a unifying diagnosis with multiple 
possibilities.  The examiner opined that the veteran could 
have alcoholic liver disease.  Because of the veteran's 
exposure to the outdoors, the possibility of exotic infection 
like Tularemia was raised.  The examiner also stated that 
Lyme, Ehrlichia and Babesia are not included in the 
diagnosis.  Blood tests and cultures were recommended.

A May 2003 progress note from the veteran's private 
physician, C. Conrad, M.D., states that the veteran contends 
that his present symptoms (fatigue, asthenia, Raynaud's, and 
dermatitis) are all related to the Lyme disease, which he 
contracted in June 2000.  After reviewing the veteran's 
records, Dr. Conrad stated, "it just seems likely that the 
initial lesion was indeed a tick bite which was misdiagnosed 
initially as a spider bite, and he subsequently developed all 
the complications that may be associated with Lyme disease 
and ehrlichiosis."  Dr. Conrad further stated:

Whether there is a correlation between 
his present symptoms and the initial Lyme 
infection, it is very possible that the 
carditis and what followed that is most 
likely related to his Lyme infection.  
Myocardial abnormalities occur in about 
8% of patients within weeks of 
infections. . . . I would judge at this 
time that there seems to be a correlation 
between this gentleman's Lyme disease and 
his present symptoms."

According to an October 2004 VA examination report, the 
veteran was diagnosed with Lyme disease on June 28, 200, at 
Day Kimball Hospital.  At that time the clinical 
manifestations of the disease were purely a rash.  He was 
treated with Doxycycline by the Day Kimball Hospital 
physician, which the examiner opined was adequate.  There 
have been no exacerbations of the veteran's illness.  The 
examiner stated that the veteran has had what would amount to 
a very slow recovery.  At the time of the exam, the veteran 
had dyspnea, fatigue on exertion, and Raynaud's phenomenon, 
which was quite reliably reproduced on exposure to cold.  
Physical examination was remarkable for persistent 
tachycardia at the rate of 112.  The examiner opined that 
there were no signs and symptoms of acute illness in the 
veteran, nor were there signs of chronic progressive illness.  
However, the veteran did complain of dyspnea and fatigue on 
exertion, which the examiner found to be credible.  There 
were no respiratory findings, but the veteran "obviously 
smokes."  Cardiac exam was normal.  An echocardiogram done 
one year earlier was normal.  However, the examiner felt that 
the some exercise testing might be in order to evaluate the 
veteran's inability to walk to the mailbox without becoming 
tired.  In fact, the examiner stated that the veteran may 
have cardiopulmonary disease and coronary artery disease in 
light of the bruits found.  The examiner stated that 
currently there was no organism causing illness in the 
veteran.  The examiner opined that the veteran had an unusual 
inflammatory immune response, which was possibly related to 
the Lyme disease.  Because the veteran's blood tests were 
negative, he never developed any evidence of permanent 
antibodies to Lyme disease.  Therefore, the examiner felt 
that the Lyme organism was "aborted by the therapy."  The 
veteran never developed a positive IgG to Ehrlichia and the 
IgM may have been inaccurate.  The examiner said that the 
veteran undoubtedly does not have Lyme, Ehrlichia, or 
mycoplasma presently.  The examiner did state that in August 
2000 the veteran probably did have some kind of abnormal 
immune response to one of these organisms.  The examiner 
stated that from an infectious disease standpoint the veteran 
was treated adequately by Day Kimball Hospital; "the fact 
that he had a 12 to 16 day delay in receiving Doxycycline has 
had absolutely no effect on a subsequent illness.  The 
illness no doubt is some idiosyncratic immune response."  
The examiner stated that the veteran's history of arthritis 
for which he was hospitalized when he was a child may be a 
possible clue that he has some immune dysregulation that the 
examiner was unable to characterize.  In sum, the examiner 
stated that the veteran's illness in August 2000 may have 
been related to an immunological response to an organism, 
although not the usual response that is seen.  The illness in 
August was not caused by the misdiagnosis of a spider bite.  
The veteran was adequately treated and promptly treated at 
the private emergency room.  The veteran has no 
cardiopulmonary sequelae that can be demonstrated on physical 
exam.  There is no residual of an infectious disease.  The 
report states that the veteran's medical records were 
reviewed.





Legal Criteria

VA provides compensation under the provisions of 38 U.S.C.A. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2004).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the U.S. Court 
of Appeals for Veterans Claims in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for Lyme disease because 
when he first went to the VA hospital on June 12, 2000, he 
was misdiagnosed as having a spider bite, which led to a 
delay in treatment and ultimately complications and residuals 
from Lyme disease.  

While the veteran did see a VA physician on June 12, 2000, 
for a bite the night before, and was instructed to apply warm 
to hot applications and return within a week if there was no 
improvement, he did not return to the VA until August 2000.  
Instead, he went to a private hospital on June 28, 2000, and 
was diagnosed with Lyme disease from a deer tick bite.  
Subsequently, the veteran was seen at the VA hospital in 
August 2000 with multiple complaints.  He did not receive any 
firm diagnoses.  Among the assessments were the following:  
rule out meningitis, bacteremia, alcohol dependence, 
pericardial effusion without hemodynamic instability, 
bilateral infiltrates in the upper left lobes, hepatomegaly 
of unknown etiology, and complications associated with Lyme, 
Babesiosis and Ehrlichiosis.  

The veteran's private physician, Dr. Conrad stated in a May 
2003 progress note that it is likely that the veteran's 
symptoms (fatigue, asthenia, Raynaud's, and dermatitis) may 
be associated with Lyme disease and ehrlichiosis.  Dr. Conrad 
also said that it is very possible that the veteran's 
carditis and what followed "is most likely related to his 
Lyme infection."  It was noted that myocardial 
abnormalities, to include fluctuating degrees of AV block, 
first-degree Wenckebach block, and myocarditis, occur in 
about eight percent of patients within weeks of infection.  
Dr. Conrad stated that the veteran's medical records were 
reviewed.  

A VA examination was conducted in October 2004.  The report 
of that exam notes that the veteran has no acute organism 
that needs treatment in his body presently.  The VA examiner 
opined that the veteran's illness in August 2000 may have 
been related to an immunological response to an organism, 
however, it was not the typical response to such organisms as 
the veteran was exposed.  The examiner explicitly stated that 
the August 2000 illness was not caused by the misdiagnosis by 
the VA doctor.  Instead, any unusual presentation of Lyme 
disease was aborted by antibiotic therapy and there are no 
residuals of an infections disease.  The examiner stated that 
the veteran smokes and may have cardiopulmonary disease, 
coronary artery disease and alcoholic liver disease.  Because 
the veteran had a history of childhood arthritis and 
currently has Raynaud's symptoms, the examiner felt that the 
veteran might have some immune dysregulation that contributed 
to the unusual response from the Lyme disease.

The Board notes that in a March 2005 statement the veteran 
contends that Lyme disease, Ehrlichiosis and Septicemia would 
have been halted if he had received antibiotics on June 12, 
2000, at the VA hospital.  He states that suspected 
hepatitis, hepatomegaly and immune deficiencies were 
dismissed during the early stages of treatment.  He further 
states that COPD was considered but diagnostic imaging 
revealed scarring of the lung walls that was attributed to 
repeated pleural effusions and pneumonias that occurred 
during the corrective phase of treatment.  According to the 
October 2004 VA exam report, the veteran's heart and lung 
exams were normal; however, the examiner thought that the 
veteran might have COPD, coronary artery disease, and 
alcoholic liver disease, none of which is related to the Lyme 
disease.  In fact, the VA examiner opined that the veteran 
currently has no residuals of Lyme disease and whatever 
residuals he may have had in August 2000, or at any time, 
were not due to the misdiagnosis at the VA hospital.  
Additionally, the August 19, 2000, infections disease consult 
report notes that Lyme, Ehrlichia and Babesia were not 
included in the diagnosis.  The veteran's private physician, 
Dr. Conrad, noted that subsequent to the insect bite, the 
veteran developed all the complications that may be 
associated with Lyme disease and ehrlichiosis.  Dr. Conrad 
also stated that it is very possible that the carditis is 
related to the veteran's Lyme infection.  Importantly, 
however, Dr. Conrad did not opine that either these 
complications or the veteran's present complaints and/or 
symptoms are the result of the misdiagnosis or delayed 
diagnosis of Lyme disease.

The only medical opinion of record concerning whether 
complications, residuals or further disability from Lyme 
disease is the result of treatment (in this case 
misdiagnosis) by VA, is the October 2004 VA examination 
report.  There is no medical evidence supportive of the 
veteran's contentions.  Accordingly, compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Lyme disease as a result of treatment by 
VA is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


